t c summary opinion united_states tax_court dreck spurlock wilson petitioner v commissioner of internal revenue respondent docket no 3752-15s filed date charles a ray jr for petitioner william j gregg and deborah aloof for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’ sec_2011 federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after concessions by the parties and without regard to adjustments that are essentially mechanical or in petitioner’s favor the issues for decision are whether petitioner is entitled to a schedule c deduction for legal and professional services expenses whether petitioner overstated other income by dollar_figure on his schedule c and whether petitioner is liable for the accuracy-related_penalty under sec_6662 unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar respondent concedes that petitioner did not understate gross_receipts by dollar_figure on his schedule c profit or loss from business petitioner concedes that he failed to report unemployment_compensation of dollar_figure and is not entitled to a deduction for miscellaneous other expenses of dollar_figure as claimed on his schedule a itemized_deductions background the evidence in this case consists of testimony oral stipulations agreed on by the parties at trial and documentary_evidence introduced at trial petitioner resided in the district of columbia at the time that the petition was filed with the court during the year in issue petitioner owned and operated a landscape design business known as landscape consortium ltd landscape consortium petitioner also performed services for a company known as d e development corp petitioner resided on dahlia street n w in washington d c dahlia residence during the year in issue and for many prior years the dahlia residence consisted of a kitchen a living room a dining room and two or more bedrooms at trial petitioner referred to the dining room as his home_office for landscape consortium during the year in issue petitioner was involved in litigation regarding ownership of and possessory rights to the dahlia residence petitioner maintained a personal checking account with capital one bank capital one during the year in issue petitioner self-prepared and timely filed hi sec_2011 federal_income_tax return petitioner attached to his return a schedule c for landscape consortium in part i income of his schedule c petitioner reported gross_receipts of dollar_figure other income of dollar_figure and gross_income of dollar_figure ie dollar_figure dollar_figure in part ii expenses of his schedule c petitioner claimed as relevant a deduction for legal and professional services of dollar_figure ultimately on line of his schedule c petitioner reported a net profit of dollar_figure which he then carried to line business income of his form_1040 u s individual_income_tax_return business income of dollar_figure constituted fully of the total income petitioner reported on line of his form_1040 petitioner also attached to hi sec_2011 income_tax return a schedule se self- employment_tax on the schedule se petitioner computed self-employment_tax of dollar_figure on the basis of his reported net profit of dollar_figure this self-employment_tax constituted nearly of the total_tax of dollar_figure that he reported on line of his form_1040 petitioner did not claim any payments or credits on hi sec_2011 income_tax return and thus reported dollar_figure on line of his form_1040 as amount you owe after filing hi sec_2011 income_tax return petitioner submitted a series of identical amended federal_income_tax returns for petitioner attached a schedule c for landscape consortium to each of the amended returns and listed thereon gross_income of dollar_figure total expenses of dollar_figure and a net_loss of dollar_figure ie dollar_figure dollar_figure notably petitioner excluded from the schedules c attached to the amended returns the dollar_figure of other income reported on the schedule c attached to his original return notably also petitioner increased the deduction for legal and professional services from dollar_figure as claimed on the schedule c attached to the original return to dollar_figure as claimed on the schedules c attached to the amended returns respondent did not accept any of the amended returns in date respondent sent petitioner a notice_of_deficiency based on petitioner’s original return as relevant respondent disallowed the deduction claimed for legal and professional services additionally respondent determined that petitioner was liable for an accuracy-related_penalty under sec_6662 on the grounds of both negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax in response to the notice_of_deficiency petitioner filed a timely petition for redetermination with the court discussion i burden_of_proof in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that those determinations are erroneous rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements accordingly petitioner bears the burden_of_proof see rule a ii deduction claimed for legal and professional services deductions are allowed solely as a matter of legislative grace and the taxpayer bears the burden of proving his or her entitlement to them rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs a taxpayer may deduct the costs of legal and professional services if the costs are ordinary and necessary and directly connected with the taxpayer’s business see sec_162 67_tc_694 sec_1_162-1 income_tax regs however sec_280a disallows a deduction for business_expenses with respect to the use of a dwelling_unit used by the taxpayer during the taxable_year as a residence with certain exceptions sec_280a provides an exception to sec_280a for certain business use of a dwelling_unit provided that a portion of the dwelling_unit is exclusively used on a regular basis as the taxpayer’s principal_place_of_business 125_tc_271 petitioner claimed a deduction for legal and professional services of dollar_figure on the schedule c attached to his original return petitioner now claims that he is entitled to a deduction for legal and professional services in a much greater amount according to petitioner he incurred expenses for legal and professional services in connection with litigation regarding the dahlia residence petitioner respondent concedes that petitioner substantiated dollar_figure in legal and professional services paid during however according to respondent petitioner is not entitled to the deduction because no part of this expense was incurred in connection with a trade_or_business see sec_280a on the schedules c attached to his amended returns petitioner claimed a deduction for legal and professional services of dollar_figure however in his posttrial brief he claimed that he was entitled to a deduction for legal and professional services in a lesser amount ie dollar_figure cites 372_us_39 for the proposition that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was ‘business’ or ‘personal’ and hence whether it is deductible or not petitioner contends that because he used his dining room in the dahlia residence as his home_office for landscape consortium expenses for legal and professional services allocable to that portion of the residence constitute a deductible business_expense respondent contends that petitioner failed to satisfy the home_office expense deduction requirements under sec_280a and therefore is not allowed to deduct any expense for legal and professional services incurred in connection with the dahlia residence we agree with respondent we are not convinced that petitioner’s dining room was exclusively used on a regular basis as the principal_place_of_business for landscape consortium the fact that petitioner may have used the dining room for business purposes for some portion of the time is insufficient for the court to allow any deduction attributable to that use see lofstrom v commissioner t c pincite in addition petitioner failed to persuasively demonstrate the portion of the dahlia residence that the dining room represents accordingly because petitioner has failed to establish that he satisfies the requirements of sec_280a the deduction for legal and professional services is not allowable and respondent’s determination on this issue is therefore sustained iii schedule c other income petitioner contends that he erroneously reported other income of dollar_figure on his schedule c statements made on a tax_return signed by the taxpayer have long been considered admissions and such admissions are binding on the taxpayer absent cogent evidence indicating they are wrong pratt v commissioner tcmemo_2002_279 slip op pincite citing 412_f2d_800 3d cir aff’g tcmemo_1968_126 62_tc_739 aff’d without published opinion 521_f2d_1399 3d cir and rankin v commissioner tcmemo_1996_ aff’d 138_f3d_1286 9th cir petitioner self-prepared and signed his original return under penalties of perjury relying on capital one bank account statements petitioner now claims that he did not receive other income of dollar_figure and that the overstatement was due to a data entry error he made when preparing his original return first we note that the bank statements in the record are incomplete moreover we think that petitioner would have noticed such a substantial data entry error given its significant effect on his self-employment_tax and the tax imposed by sec_1 as previously indicated petitioner’s schedule c net profit of dollar_figure constituted of the total income reported on his form_1040 furthermore petitioner’s self-employment_tax of dollar_figure which was based on his schedule c net profit of dollar_figure constituted nearly of the total_tax that he reported on his form_1040 disregarding petitioner’s self-serving and uncorroborated testimony on the point see 99_tc_202 the court is not persuaded that petitioner erroneously included dollar_figure of other income on his schedule c iv accuracy-related_penalty as relevant herein sec_6662 and b and imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax see sec_6662 regarding negligence and d regarding substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 by definition an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 with respect to a taxpayer’s liability for the penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to produce sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner satisfies the burden of production the taxpayer must produce persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite higbee v commissioner t c pincite the commissioner may satisfy his burden of production for the accuracy- related penalty based on a substantial_understatement_of_income_tax by showing that the understatement on the taxpayer’s return satisfies the definition of substantial see graves v commissioner tcmemo_2004_140 aff’d 220_fedappx_601 9th cir janis v commissioner tcmemo_2004_117 aff’d 461_f3d_1080 9th cir and aff’d 469_f3d_256 2d cir here respondent has satisfied his burden of production because the record shows that petitioner substantially understated his income_tax by an amount that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_5 respondent’s concession that petitioner did not underreport gross_receipts by dollar_figure on his schedule c will not serve to decrease the understatement_of_tax continued d a higbee v commissioner t c pincite in any event petitioner’s concessions regarding his failure to report unemployment benefits of dollar_figure and the nondeductibility of miscellaneous_itemized_deductions of dollar_figure as well as the court’s holding sustaining the disallowance of the deduction for legal and professional services are all emblematic of negligence see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs the decision whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor in so deciding is the extent of the taxpayer’s effort to assess the proper tax_liability id petitioner did not introduce any persuasive evidence that he was entitled to the claimed deduction for legal and professional services furthermore petitioner failed to explain why he omitted from income all of his unemployment continued below the threshold_amount of the greater of dollar_figure or of the tax required to be shown on the return compensation and the basis for the schedule a deduction for miscellaneous other expenses which he conceded see supra note accordingly the court sustains respondent’s determination that petitioner is liable for the accuracy- related penalty to reflect the foregoing decision will be entered under rule
